NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LESYA SHUNEVYCH,                                No.    17-72951

                Petitioner,                     Agency No. A076-667-235

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before: CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Lesya Shunevych, a native and citizen of Ukraine, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen removal

proceedings conducted in absentia in order to apply for asylum, withholding of

removal, and protection under the Convention Against Torture. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the

denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2014). We deny the petition for review.

      The BIA did not abuse its discretion in denying Shunevych’s motion to

reopen as untimely where she failed to establish prima facie eligibility for relief.

See Agonafer v. Sessions, 859 F.3d 1198, 1204 (9th Cir. 2018) (stating

requirements for granting motion to reopen); Guo v. Sessions, 897 F.3d 1208, 1213

(9th Cir. 2018) (stating standards for asylum and withholding of removal); Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009) (stating standard for CAT relief).

      Further, Shunevych has not shown that the BIA denied her due process by

failing to consider relevant evidence. See Larita-Martinez v. INS, 220 F.3d 1092,

1095-96 (9th Cir. 2000) (holding that petitioner must overcome presumption that

BIA considered all the relevant evidence).

      PETITION FOR REVIEW DENIED.




                                           2